Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 18, 2019

                                    No. 04-17-00645-CR

                                      Gloria R. PROO,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 379th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR2757A
                          Honorable Ron Rangel, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Irene Rios, Justice

       The panel has considered the Appellant’s Motion to Extend Time to File Motion for
Rehearing, and the motion is hereby GRANTED.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2019.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court